IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 CHARLES PICARELLA JR.,                        : No. 165 MM 2020
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 SUPERINTENDENT B. MASON,                      :
                                               :
                     Respondent                :


                                       ORDER



PER CURIAM

      AND NOW, this 30th day of December, 2020, the Application for Extraordinary

Relief is DENIED, and the “Application for Leave to File for Extension of Time Nunc Pro

Tunc” and the Motion for Leave to Amend are DISMISSED AS MOOT.